Case: 15-14040    Date Filed: 09/27/2016   Page: 1 of 38


                                                                    [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-14040
                     ________________________

                 D.C. Docket No. 3:12–cv–00102–CAR



FN HERSTAL SA,

                                       Plaintiff–Counter Defendant–Appellee,

versus

CLYDE ARMORY INC.,

                                     Defendant–Counter Claimant–Appellant.

                          ________________________

              Appeal from the United States District Court
                  for the Middle District of Georgia
                    ________________________

                             (September 27, 2016)
                Case: 15-14040        Date Filed: 09/27/2016       Page: 2 of 38


Before MARTIN and JORDAN, Circuit Judges, and COOGLER, * District Judge.

COOGLER, District Judge:

       This trademark infringement action arises out of the parties’ use of the

marks “SCAR” and “SCAR-Stock” in the firearms industry. Appellant Clyde

Armory Inc. (“Clyde Armory”) appeals the district court’s partial grant of

summary judgment in favor of Appellee FN Herstal SA (“FN”), its grant of FN’s

motion to strike Clyde Armory’s jury demand, its denial of Clyde Armory’s

motion to amend the proposed pretrial order, and its entry of judgment against

Clyde Armory following a bench trial. After careful review of the record and briefs

of the parties, and having the benefit of oral argument, we affirm the district court

on all issues raised on appeal.

I.     BACKGROUND

       A.      Facts1

               1.      FN’s SCAR Mark

       In January 2004, the United States Special Operations Command

(“USSOCOM”) issued a solicitation requesting bids from firearms manufacturers

to design and manufacture a new fully automatic assault-rifle system for various


       *
        The Honorable L. Scott Coogler, United States District Judge for the Northern District
of Alabama, sitting by designation.

       1
          These are the facts presented at trial and those upon which the district court made
specific findings.
                                                     2
              Case: 15-14040     Date Filed: 09/27/2016   Page: 3 of 38


units of the United States military, including Navy SEALs, Army Rangers, and

Green Berets. The solicitation and other documents referred to the rifle as the

“Special Operations Forces Combat Assault Rifle,” abbreviated with the acronym

SCAR. However, the U.S. military did not use SCAR as a trademark or otherwise

claim any rights in the name SCAR. The solicitation generated significant publicity

and media coverage in the firearms community, as it was the first open competition

for a new military rifle since the M16 trials held in the 1960s.

      FN is a firearms and weapons manufacturer headquartered in Belgium. In

2004, FN and other firearm manufacturers, including Colt Defense LLC and Cobb

Manufacturing, Inc., submitted prototypes in response to USSOCOM’s

solicitation. While not required to do so, FN chose to label its submission with the

SCAR mark, placing the mark above the firearm’s trigger. FN branded its rifles as

such to draw on the double entendre from the military’s use of the term and the

everyday meaning of “scar” as a mark left by the healing of injured tissue. For

instance, FN’s brochures and other promotional materials drew on the ordinary

meaning of “scar” through slogans like “BATTLE SCARS.”

      On November 5, 2004, FN won the competition, and USSOCOM awarded it

a ten-year contract, placing a large initial order for SCAR firearms totaling over

$634,000. From that point forward, FN regularly shipped SCAR-branded rifles to

the U.S. military for use by special forces. By November 2007, FN had sold over


                                              3
               Case: 15-14040   Date Filed: 09/27/2016   Page: 4 of 38


$11 million in SCAR rifles and accessories to the military pursuant to the

USSOCOM contract.

      The media, law enforcement, and civilian firearms consumers closely

followed the USSOCOM competition and FN’s development of the SCAR rifle. In

the years 2004 to 2006, journalists regularly sought to examine FN’s SCAR rifles,

and at least one article per month covered FN’s development and distribution of

the SCAR rifle in publications such as Small Arms Review, National Defense,

Army Times, and Guns and Ammo. As the district court found, an expectation

exists in the firearms market that guns developed for the military will subsequently

be offered to law enforcement and civilians. As a result, FN received many

inquiries concerning when FN’s SCAR rifles would be available for general

consumption.

      On February 22, 2005, FN began promoting its SCAR rifle to law

enforcement and civilians, though it did not yet have a semi-automatic version of

the weapon available for purchase by civilian consumers. Indeed, FN dedicated

one-fourth of its advertising budget to promote the SCAR rifle to the firearms

market. Throughout 2005 and 2006, FN showcased its military SCAR rifle at

hundreds of trade shows, including one of the largest firearms shows in the world,

the Shooting, Hunting, and Outdoor Trade Show (“SHOT Show”), as well as

National Rifle Association shows, the National Defense Industrial Association


                                            4
              Case: 15-14040    Date Filed: 09/27/2016    Page: 5 of 38


Small Arms forum, the Association of the United States Army show, International

Chiefs of Police shows, the National Sheriff Show, the Mock Prison Riot, the

SWAT Round Up, the Police and Security Expo, and others. At these shows, FN

routinely told attendees that it intended to introduce a semi-automatic version

within two years. FN also distributed hats, T-shirts, key chains, brochures, flyers,

and other promotional materials with the SCAR mark. Public interest in the rifle

was high; for example, at the February 2006 SHOT Show held in Las Vegas,

Nevada, hundreds of people lined up at FN’s booth to see FN’s SCAR rifle, and

FN had to dedicate three employees to answering attendees’ nonstop questions

about its weapon. According to Bucky Mills, the Senior Director of Law

Enforcement Sales and Training at FN, FN’s SCAR rifle was “big news” and was

“the number one talked about firearm at the whole SHOT Show in 2006.” The fact

that ninety percent of SHOT Show attendees are not affiliated with the U.S.

military but are instead comprised of law enforcement personnel, distributors and

retailers of firearms, and civilian consumers, speaks to the excitement among

civilians about the prospect that FN would be introducing a semi-automatic SCAR

rifle. In March 2006, FN issued a press release entitled, “The Making of the 21st

Century Assault Rifle: SCAR SOF Combat Assault Rifle,” which detailed the

ongoing development of its SCAR rifle for USSOCOM. The press release also




                                             5
              Case: 15-14040     Date Filed: 09/27/2016   Page: 6 of 38


announced that the semi-automatic version of the SCAR “[would] potentially be

available in the next two years.”

      FN was not able to release the civilian version of the SCAR rifle until

November 2008 because, according to the testimony of Frank Spaniel (“Spaniel”),

the Assistant Vice President of Research and Development at FN, it took several

years to test the prototypes in various environments, make modifications that

would prevent a civilian from converting it into a fully automatic weapon, and

ensure that its factories could produce increasing quantities of the weapons while

maintaining quality. FN also had to seek government approval from the Bureau of

Alcohol, Tobacco, Firearms and Explosives (the “ATF”) to sell the semi-automatic

SCAR to the wider commercial market, which took months. Finally, FN was

contractually obligated to fill military orders before satisfying civilian demand for

the weapon. However, the pent-up demand from 2004 to 2008 resulted in FN

selling over $100 million worth of SCAR firearms after receiving ATF approval.

      To enforce its rights in the SCAR mark, FN filed three trademark

applications with the United States Patent and Trademark Office (“USPTO”). The

first was for the use of SCAR on firearms and related items, which at the point of

the district court proceedings was still pending before the USPTO. The second was

for SCAR (and Design) for use in connection with firearms and related items,

which indicated a date of first use of November 1, 2008. The USPTO registered


                                              6
             Case: 15-14040     Date Filed: 09/27/2016   Page: 7 of 38


the SCAR and Design mark in June 2010. The third was for SCAR for use in

connection with games, toy replicas of weapons, and other related items, which

was registered by the USPTO in February 2012.

            2.       Clyde Armory’s SCAR-Stock Mark

      Clyde Armory is a firearms retailer located in Georgia owned by Andrew

Clyde (“Clyde”). Clyde has been in the firearms business since 1991. He has long

been familiar with FN, having sold FN products since 2002. He was also an FN

distributor from approximately 2006 to 2011.

      In 2005, Clyde contacted Sage International, Ltd. (“Sage”) President John

Klein (“Klein”) about manufacturing a replacement stock for certain rifles made by

Sturm Ruger & Co., including the Mini-14, Mini-30, and AC-556. At the February

2006 SHOT Show, the same show in which long lines of attendees waited to see

FN’s SCAR rifle, the two met and planned the specific configuration for this

replacement stock.

      In April 2006, Clyde Armory selected the name SCAR-Stock or SCAR-

CQB-Stock in connection with its replacement stocks. Clyde Armory claims that

its use of the term SCAR is an acronym for “Sage Clyde Armory Rifle” stock.

However, Klein had no recollection of this. At the time Clyde Armory adopted the

SCAR-Stock mark, Clyde knew about the USSOCOM solicitation to create a

combat rifle system. Clyde further knew that the rifle was abbreviated as the


                                            7
             Case: 15-14040     Date Filed: 09/27/2016   Page: 8 of 38


SCAR, and that USSOCOM had awarded FN the development contract to produce

it, as he had seen an article in Small Arms Review announcing that FN won the bid

to create the SCAR for USSOCOM.

      Joshua Smith (“Smith”), Clyde Armory’s former Chief Operations Officer,

testified that FN’s SCAR rifle was well known in the firearms world. He stated that

when Clyde disclosed his plan to use SCAR-Stock in association with its stocks,

Smith expressed concern that the SCAR “name was already taken . . . [b]y FN.”

Smith testified that Clyde Armory’s intent was to “take advantage of marketing of

the SCAR being a popular name already” and to “take advantage of the SCAR

product name being on the market.” Although Clyde testified that such a

discussion never occurred, and although Smith left Clyde Armory in 2009 under

bad circumstances, the district court found Smith’s testimony credible in light of

Clyde’s admitted knowledge about FN’s SCAR rifles.

      Throughout the spring and summer of 2006, Clyde Armory worked with

Sage to finalize its replacement stock system, and it shipped its first SCAR-Stock

product to a consumer on September 18, 2006. The stocks were engraved with the

mark SCAR-CQB-Stock in the same font, color, and size as the SCAR mark on

FN’s rifles, using a laser just as FN used. Clyde Armory began promoting SCAR-

Stock stocks through its website www.clydearmory.com, online advertising, print

ads, and trade show displays. In early 2007, it began using the domain name


                                             8
             Case: 15-14040     Date Filed: 09/27/2016   Page: 9 of 38


www.scarstock.com, which channels Internet traffic to www.clydearmory.com.

Through April 2015, Clyde Armory had sold 913 SCAR-Stock units, for a total

gross revenue of approximately $450,000.

      B.    Procedural History

      FN sent Clyde Armory a letter in February 2009, asserting senior rights in

the SCAR mark and demanding that Clyde Armory cease and desist all use of its

SCAR-Stock mark. Clyde Armory responded that it had no knowledge of FN’s

rights in the mark and requested documentation to support that claim. The

following day Clyde Armory filed a trademark application for the SCAR mark

with the USPTO for use on “gun stocks” and claiming a first date in commerce on

September 14, 2006. Clyde Armory received a reply from FN stating that “the

acronym SCAR in U.S. Government jargon does refer to the USSOCOM

Program.” The letter went on to state, “[h]owever, in Commercial firearms use of

the term SCAR has been registered by [FN] as a Trademark.” Clyde Armory then

filed a Petition for Cancellation with the USPTO of FN’s trademark registration of

SCAR (and Design) and an Opposition to FN’s trademark application for SCAR.

The USPTO suspended those proceedings pending the outcome of this case.

      In March 2012, FN filed an eight-count complaint against Clyde Armory for

trademark infringement, unfair competition, and dilution in violation of the

Lanham Act, 15 U.S.C. § 1051, et seq., as well as state law claims for unfair


                                            9
             Case: 15-14040     Date Filed: 09/27/2016    Page: 10 of 38


competition, deceptive trade practices, and unjust enrichment. FN demanded

damages and Clyde Armory’s profits under § 1117(a) of the Lanham Act, as well

as punitive damages and litigation expenses including attorney’s fees. FN also

sought to enjoin Clyde Armory from any further use of the SCAR-Stock mark and

sought an order requiring Clyde Armory to abandon its pending trademark

application for the SCAR-Stock mark and dismiss its opposition and cancellation

petitions with regard to FN’s trademark registrations and applications. Clyde

Armory asserted affirmative defenses based on priority of its use of the SCAR-

Stock mark and FN’s unlawful use of the SCAR mark. Clyde Armory also asserted

counterclaims for federal trademark infringement and requested declaratory relief

in the form of cancellation of FN’s trademark registrations. Clyde Armory sought

similar damages and injunctive relief. Both parties demanded a trial by jury.

      Both parties submitted motions for summary judgment, in which they agreed

that the success of all claims and counterclaims depended on the viability of each

party’s federal trademark infringement claims. Both parties asserted that their mark

is distinctive and that they were the first to use it in commerce. The district court

denied both motions, finding that genuine disputes of material fact existed

regarding which party held priority of rights in its respective mark. However, with

respect to Clyde Armory’s unlawful-use defense, the district court ruled that Clyde

Armory could not proceed with it at trial, as the Eleventh Circuit had not adopted


                                              10
               Case: 15-14040      Date Filed: 09/27/2016        Page: 11 of 38


the defense, the undisputed facts showed that FN did not engage in a per se

violation of the regulations at issue, and even if a violation occurred, it was

immaterial.

      In preparing for trial, the parties jointly submitted a proposed pretrial order.

Although the proposed pretrial order referenced a jury trial, it also stated: “Neither

party is seeking damages and the parties further agree that whichever party

establishes its priority of rights will request to be entitled to the trademark

registration(s) it has sought . . . and seek a permanent injunction against the other

party.” During the pretrial conference, Clyde Armory represented to the district

court that it sought only injunctive relief, confirming that it was not pursuing

damages, and agreed with the Court that a jury need not decide the case.2 One

week after that pretrial conference, FN filed a motion to strike the parties’ jury

demands, contending that all remaining claims were equitable and thus no right to

a trial by jury existed. Clyde Armory opposed that motion and argued that FN had

consented to a jury trial by both explicitly referencing the use of a jury in the

proposed pretrial order and by failing to object to a trial by jury during the pretrial


      2
          The following exchange occurred:

      THE COURT:             Obviously the request here is for injunctive relief. . . . I
                             mean, I see this as a matter of law as opposed to something
                             the jury needs to do.

      MR. BELLAMY:           That is the Defendant’s position.
                                                  11
              Case: 15-14040     Date Filed: 09/27/2016     Page: 12 of 38


conference. The district court granted FN’s motion to strike, noting that when no

right to a jury trial exists, a party may unilaterally withdraw its consent to a jury

trial. The court further noted that Clyde Armory would suffer no prejudice because

the parties still had ten days before the trial was scheduled to begin, and a bench

trial would likely require less preparation than a jury trial.

      After the district court issued its order striking the jury demands, Clyde

Armory filed a motion to amend the proposed pretrial order so that it could

reinstate its demand for FN’s profits under § 1117(a) of the Lanham Act, which it

argued constituted legal relief entitling it to a jury trial. The district court denied

the motion, ruling that Clyde Armory waived its right to seek profits through its

repeated representations to the court that it would not seek them. In denying that

motion, the district court also found that FN would be prejudiced if Clyde Armory

reinstated its claim for profits a week before trial because FN had been given no

opportunity to conduct discovery on that claim. The district court also noted that it

was unsure if Clyde Armory’s proposed amendment would even revive Clyde

Armory’s right to a jury trial, noting a split of authority on the issue.

      The litigation thus proceeded to a three-day bench trial, in which six

witnesses testified, including three FN employees, a Clyde Armory employee,

Clyde Armory’s former Chief Operating Officer Smith, and its owner, Clyde. The

district court issued an order on August 20, 2015, in which it found that FN


                                               12
             Case: 15-14040     Date Filed: 09/27/2016   Page: 13 of 38


developed protectable trademark rights in the SCAR mark before Clyde Armory

began using the SCAR-Stock mark in September 2006; Clyde Armory

intentionally copied FN’s SCAR mark in bad faith; and FN thus prevailed on its

federal trademark infringement and unfair competition claims and related state law

claims. The court ordered Clyde Armory to cease using the SCAR-Stock mark,

abandon its trademark applications, assign domain names including the word

SCAR to FN, dismiss its petition to cancel FN’s federal trademark registrations for

SCAR, and destroy materials featuring the SCAR-Stock mark.

      Clyde Armory timely appealed the district court’s partial summary judgment

order, the order granting FN’s motion to strike the jury demand, the order denying

Clyde Armory’s motion to amend the proposed pretrial order, and the order

granting judgment as to all claims in favor of FN. We have jurisdiction pursuant to

28 U.S.C. § 1291.

II.   DISCUSSION

      A.     Standards of Review

       “After a bench trial, we review the district court’s conclusions of law de

novo and the district court’s factual findings for clear error.” Proudfoot Consulting

Co. v. Gordon, 576 F.3d 1223, 1230 (11th Cir. 2009). In an action tried without a

jury, “[f]indings of fact, whether based on oral or other evidence, must not be set

aside unless clearly erroneous, and the reviewing court must give due regard to the


                                             13
               Case: 15-14040       Date Filed: 09/27/2016       Page: 14 of 38


trial court’s opportunity to judge the witnesses’ credibility.” Fed. R. Civ. P.

52(a)(6).The district court’s summary judgment ruling on Clyde Armory’s

unlawful-use defense is subject to de novo review. Planetary Motion, Inc. v.

Techsplosion, Inc., 261 F.3d 1188, 1193 (11th Cir. 2001). The district court’s grant

of a motion to strike a jury demand is reviewed in “plenary fashion,” or de novo.

Stewart v. KHD Deutz of Am. Corp., 75 F.3d 1522, 1525 (11th Cir. 1996). The

district court’s decision on a motion to amend the pretrial order is reviewed for an

abuse of discretion. Morro v. City of Birmingham, 117 F.3d 508, 513, 515–16

(11th Cir. 1997). Reversal under this standard is proper only when the court “so

clearly abused its discretion that its action could be deemed arbitrary.” Id. at 513

(quoting Hodges v. United States, 597 F.2d 1014, 1018 (5th Cir. 1979)).

       B.      The District Court’s Judgment in Favor of FN Following Trial

       Clyde Armory contends that the district court committed three errors 3 in its

post-trial order: (1) finding that FN used SCAR as a mark in commerce before

Clyde Armory began using SCAR-Stock; (2) finding that FN’s SCAR mark

acquired distinctiveness through secondary meaning before Clyde Armory began

using SCAR-Stock; and (3) finding that Clyde Armory used the SCAR-Stock mark




       3
          Clyde Armory describes each of these as errors of law entitling them to be reviewed de
novo, but for the reasons discussed herein, we find that Clyde Armory is actually challenging the
district court’s factual determinations underlying these legal conclusions.
                                                   14
             Case: 15-14040     Date Filed: 09/27/2016   Page: 15 of 38


in bad faith to take advantage of the popularity of FN’s SCAR mark, thus divesting

it of any rights in the mark that it otherwise might have obtained.

      A trademark is “any word, name, symbol, or device, or any combination

thereof [used] to identify and distinguish [a producer’s] goods, including a unique

product, from those manufactured or sold by others and to indicate the source of

the goods, even if that source is unknown.” 15 U.S.C. § 1127. To prevail on a

trademark infringement claim under the Lanham Act, a party must prove that (1) it

owns a valid and protectable mark, and (2) the opposing party’s use of an identical

or similar mark is likely to cause confusion. Gift of Learning Found., Inc. v. TGC,

Inc., No. 01–08069–CV–DTKH, 2001 WL 34718642, 2001 U.S. Dist. LEXIS

25301 (S.D. Fla. 2001), aff’d, 329 F.3d 792, 797 (11th Cir. 2003) (per curiam). The

parties agreed before trial that simultaneous use of their marks would likely

confuse the purchasing public. Therefore, the only issue before the district court

was whether either party owned a protectable mark. In general, “[a]ctual

substantive rights to a trademark arise based on its use in commerce and its

distinctiveness.” Knights Armament Co. v. Optical Sys. Tech., Inc., 654 F.3d 1179,

1188 (11th Cir. 2011).




                                             15
              Case: 15-14040    Date Filed: 09/27/2016    Page: 16 of 38


              1.      The District Court’s Finding that FN Used the SCAR Mark
                      in Commerce before Clyde Armory Used the SCAR-Stock
                      Mark

       A trademark on goods is used in commerce when “it is placed in any manner

on the goods or their containers or the displays associated therewith [and] the

goods are sold or transported in commerce.” 15 U.S.C. § 1127. “Rights in a

trademark are determined by the date of the mark’s first use in commerce. The

party who first uses a mark in commerce is said to have priority over other users.”

Hana Fin., Inc. v. Hana Bank, 135 S. Ct. 907, 909 (2015). We review the district

court’s factual findings underlying its priority determination for clear error. See

Sheila’s Shine Prods., Inc. v. Sheila Shine, Inc., 486 F.2d 114, 122 (5th Cir. 1973)

(reviewing for clear error the district court’s factual determination that the

plaintiff’s business selling metal and wood polish was sufficiently established so as

to create the first use in commerce of the mark associated with it, “Sheila’s

Shine”); see also Martahus v. Video Duplication Servs., Inc., 3 F.3d 417, 421 (Fed.

Cir. 1993) (“We review any factual findings underlying a priority determination

for clear error.”).

       This Court uses a two-part test to determine whether a party has

demonstrated prior use of a mark in commerce:

       [E]vidence showing, first, adoption, and, second, use in a way
       sufficiently public to identify or distinguish the marked goods in an
       appropriate segment of the public mind as those of the adopter of the


                                              16
             Case: 15-14040     Date Filed: 09/27/2016    Page: 17 of 38


      mark, is competent to establish ownership, even without evidence of
      actual sales.

Planetary Motion, 261 F.3d at 1195 (quoting New Eng. Duplicating Co. v. Mendes,

190 F.2d 415, 418 (1st Cir. 1951)) (footnotes omitted). The typical evidence of use

in commerce is the sale of goods bearing the mark. See id. at 1194–95; 15 U.S.C.

§ 1127. However, in the absence of actual sales, advertising, publicity, and

solicitation can sufficiently meet the public identification prong of the test. See

Planetary Motion, 261 F.3d at 1195–96. The district court and the parties use the

term “analogous use” to describe these promotional efforts, which is derived from

other courts’ analysis of this issue. See, e.g., Am. Express Co. v. Goetz, 515 F.3d

156, 161 (2d Cir. 2008) (“[T]he analogous use doctrine, where it applies, eases the

technical requirements for trademarks and services marks in favor of a competing

claimant who asserts priority on the basis of earlier analogous use of the mark.”);

T.A.B. Sys. v. Pactel Teletrac, 77 F.3d 1372, 1375 (Fed. Cir. 1996) (analogous use

refers to pre-sale promotional efforts such as “advertising brochures, catalogs,

newspaper ads, and articles in newspapers and trade publications”). However,

“activities claimed to constitute analogous use must have substantial impact on the

purchasing public.” T.A.B. Sys., 77 F.3d at 1376. “At the very least analogous use

must be use that is open and notorious [or] of such a nature and extent that the

mark has become popularized in the public mind so that the relevant segment of

the public identifies the marked goods with the mark’s adopter.” Goetz, 515 F.3d at
                                              17
             Case: 15-14040     Date Filed: 09/27/2016   Page: 18 of 38


161–62 (internal quotation marks and citations omitted). The promotional activities

must also occur within a commercially reasonable period of time prior to actual use

of the mark to be considered analogous use of the mark. See id. at 162.

      Considerable evidence supports the district court’s factual finding that FN

used the SCAR mark in commerce prior to Clyde Armory’s first sale of a

replacement stock bearing the SCAR-Stock mark September 2006. On November

5, 2004, USSOCOM entered into a ten-year contract with FN and ordered SCAR

brand rifles in an amount totaling over $634,000. Thereafter, FN continuously sold

and transported firearms bearing its SCAR mark from Belgium to USSOCOM in

the United States for use by military special forces. By November 5, 2007, FN had

sold over $11 million worth of SCAR firearms and accessories to the military

pursuant to the USSOCOM contract. All the while, FN received extensive media

attention, which credited FN with winning the USSOCOM bid and tracked the

development of FN’s SCAR weapon system for the military. Clyde Armory asserts

that FN’s sales solely to one governmental entity should not constitute “use in

commerce,” but these facts support the district court’s conclusion that FN’s sales to

the military were nonetheless “sufficiently public to identify or distinguish the

marked goods in an appropriate segment of the public mind as those of [FN,] the

adopter of the mark.” Planetary Motion, 261 F.3d at 1195.




                                             18
             Case: 15-14040     Date Filed: 09/27/2016   Page: 19 of 38


      Nor does the fact that FN did not have a semi-automatic SCAR weapon

available for law enforcement and civilian purchase until late 2008 change our

analysis because, in addition to military sales, FN established prior use through

analogous use: that is, extensive pre-sale advertising and promotional activities for

its semi-automatic SCAR rifle dating back to 2005. Almost immediately after it

began shipping and selling to USSOCOM, FN started marketing SCAR brand

rifles to law enforcement and civilians, dedicating one-fourth of its advertising

budget to showcase its SCAR rifles at hundreds of trade shows and events in 2005

and 2006, including the February 2006 SHOT Show where its SCAR rifle was “the

number one talked about firearm,” further promoting the SCAR rifles with

accompanying hats, T-shirts, keychains, brochures, and other promotional

materials all bearing the SCAR mark, and issuing a press release in March 2006

detailing its intent to develop the semi-automatic version within two years.

Although actual sales were not made until late 2008, these “open and notorious”

promotional activities in 2005 and 2006 sufficiently created an association in the

relevant portion of the public’s mind so that they identified the SCAR rifles with

FN. See Goetz, 515 F.3d at 161–62; Planetary Motion, 261 F.3d at 1195–96.

      We also note that although Clyde Armory states that it is relevant that FN

listed a first use date of November 1, 2008, on one of its trademark applications, its

USPTO applications and registrations are not relevant to the foregoing analysis.


                                             19
             Case: 15-14040     Date Filed: 09/27/2016    Page: 20 of 38


Neither federal nor Georgia law requires that a party assert a trademark registration

before bringing Lanham Act or state law claims. See 15 U.S.C. § 1125(a); Ga.

Code Ann. §§ 23–2–55, 10–1–373; Bauer Lamp Co. v. Shaffer, 941 F.2d 1165,

1171 (11th Cir. 1991) (“Trademark protection accrues with use, while copyright

protection begins with registration.”). FN thus appropriately relied on its common

law rights in the SCAR mark derived through actual use dating back to 2004. Nor

is Clyde Armory’s suggestion well-taken that because USSOCOM invented the

term SCAR, FN could not develop trademark rights. A leading treatise on

trademarks states, “Unlike patent law, rights in trademarks are not gained through

discovery or invention of the mark, but only through actual usage.” J. Thomas

McCarthy, 2 McCarthy on Trademarks & Unfair Competition § 16:11 (4th ed.

2015) (hereinafter, “McCarthy”); see Blue Bell, Inc. v. Farah Mfg. Co., 508 F.2d

1260, 1265 (5th Cir. 1975) (“conception of the mark” does not establish trademark

rights at common law).

      In sum, FN’s sales of SCAR rifles to USSOCOM alone are sufficient to

establish FN’s priority of use as early as 2004. In addition to this use, FN’s

marketing efforts establish priority in 2005 and 2006 because they constitute “use




                                             20
              Case: 15-14040       Date Filed: 09/27/2016      Page: 21 of 38


analogous to trademark use” and were followed by sales to law enforcement and

civilians within a commercially reasonable period of time. 4

       The foregoing determination is not the end of the inquiry, however, because

       a business does not automatically obtain rights in a mark by using it.
       A business will obtain rights in a mark upon first use only if the mark
       is “inherently distinctive.” If the mark is not inherently distinctive, a
       business may obtain rights in the mark when it attains a secondary
       meaning.

Investacorp, Inc. v. Arabian Inv. Banking Corp. (Investcorp) E.C., 931 F.2d 1519,

1522 (11th Cir. 1991) (footnotes omitted); see also Knights Armament, 654 F.3d at

1189 (“The party seeking trademark protection must demonstrate that its mark

acquired secondary meaning before the alleged infringer first began using the

mark.” (emphasis in original)). The district court found not only that FN’s mark

acquired distinctiveness through secondary meaning but that it did so at some point

prior to Clyde Armory’s first sale of SCAR-Stock stocks in September 2006.

While Clyde Armory takes issue with the district court’s failure to pinpoint an

exact date upon which FN’s mark attained distinctiveness, all that matters is that it

attained such status before Clyde Armory began using SCAR-Stock. For the

reasons stated in the next section, we find that the district court did not clearly err

in determining that FN’s SCAR mark is distinctive and that it acquired that quality

prior to September 2006.

       4
         Clyde Armory does not challenge the “commercially reasonable aspect of the district
court’s ruling.
                                                  21
               Case: 15-14040        Date Filed: 09/27/2016       Page: 22 of 38


               2.      The District Court’s Finding that FN’s SCAR Mark is
                       Distinctive (and that it Acquired that Status Prior to Clyde
                       Armory’s First Use of the SCAR-Stock Mark)

       A mark is distinctive when it “serve[s] the purpose of identifying the source

of the goods or services.” Knights Armament, 654 F.3d at 1188. A mark can be

distinctive in two ways: “if it either (1) is inherently distinctive or (2) has acquired

distinctiveness through secondary meaning.” Two Pesos, Inc. v. Taco Cabana, Inc.,

505 U.S. 763, 769, 112 S. Ct. 2753, 2758 (1992) (emphasis deleted). This Court

has identified four categories of distinctiveness, listed in descending order of

strength: (1) fanciful or arbitrary; (2) suggestive; (3) descriptive; and (4) generic.

Knights Armament, 654 F.3d at 1188. 5 While arbitrary, fanciful, and suggestive

marks are considered inherently distinctive and, therefore, are protectable without

a showing of secondary meaning, see Coach House Rest., Inc. v. Coach & Six

Restaurants, Inc., 934 F.2d 1551, 1560 (11th Cir. 1991), a descriptive mark is not

inherently distinctive, and “receives protection only if it acquires secondary

meaning,” Knights Armament, 654 F.3d at 1188; see also Welding Servs., Inc. v.

Forman, 509 F.3d 1351, 1357 (11th Cir. 2007) (“Some marks are inherently

distinctive; some marks, though not inherently distinctive, acquire distinctiveness


       5
         Fanciful or arbitrary marks “bear no relationship to the product or service,” suggestive
marks “suggest characteristics of the product or service and require an effort of the imagination
by the consumer in order to be understood as descriptive,” descriptive marks “identify the
characteristic or quality of a product or service,” and generic marks “suggest the basic nature of
the product or service.” Gift of Learning Found., No. 01–08069–CV–DTKH, 2001 WL
34718642, 2001 U.S. Dist. LEXIS 25301 (S.D. Fla. 2001), aff’d, 329 F.3d at 797–98.
                                                    22
             Case: 15-14040     Date Filed: 09/27/2016   Page: 23 of 38


by becoming associated in the minds of the public with the products or services

offered by the proprietor of the mark . . . .”). A descriptive mark has acquired

distinctiveness through secondary meaning “when the primary significance of the

[mark] in the minds of the [consuming] public is not the product but the producer.”

Welding Servs., 509 F.3d at 1358 (internal quotation marks omitted). Four factors

determine whether a mark has acquired secondary meaning:

      (1) the length and manner of its use; (2) the nature and extent of
      advertising and promotion; (3) the efforts made by the plaintiff to
      promote a conscious connection in the public’s mind between the
      name and the plaintiff’s product or business; and (4) the extent to
      which the public actually identifies the name with the plaintiff’s
      product or venture.

Conagra, Inc. v. Singleton, 743 F.2d 1508, 1513 (11th Cir. 1984).

      Clyde Armory contends that the district court misapplied all four of these

factors in concluding that FN’s SCAR mark was descriptive, but had nonetheless

acquired secondary meaning. Distinctiveness and “[t]he existence of secondary

meaning” are “question[s] of fact,” and we thus review the district court’s findings

on these issues for clear error. Knights Armament, 654 F.3d at 1187–88.

                   i.     the length and manner of use

      Clyde Armory contends that, contrary to the finding of the district court, the

nearly two-year period in which FN used the SCAR mark in commerce before

Clyde Armory introduced the SCAR-Stock mark in September 2006 was not a

sufficient amount of time for FN’s mark to acquire distinctiveness through
                                             23
             Case: 15-14040     Date Filed: 09/27/2016   Page: 24 of 38


secondary meaning. Relying on § 1052(f) of the Lanham Act, Clyde Armory

suggests that a mark cannot acquire distinctiveness in fewer than five years.

However, that provision merely affords a presumption of secondary meaning to a

party seeking registration of a descriptive term when it can show “substantially

exclusive and continuous use thereof as a mark by the applicant in commerce for

the five years before the date on which the claim of distinctiveness is made.” See

15 U.S.C. § 1052(f). Meanwhile, McCarthy describes the five-year duration of use

expressed in § 1052(f) as a “purely arbitrary measure” and states that “[t]here is no

fixed rule as to the length of time a symbol must be in use before it can achieve

secondary meaning.” 2 McCarthy § 15:54. Additionally, the Second Circuit has

noted that the time necessary to acquire secondary meaning “may be quite short,”

Noma Lites, Inc. v. Lawn Spray, Inc., 222 F.2d 716, 717 (2d Cir. 1955), and has

affirmed a finding of secondary meaning based on only an eleven-month period of

use, Maternally Yours v. Your Maternity Shop, 234 F.2d 538, 544 (2d Cir. 1956).

      Considerable evidence supports the district court’s finding that the SCAR

mark acquired secondary meaning at some point during the nearly two-year period

before Clyde Armory began using SCAR-Stock in September 2006. During that

time, FN sold millions of dollars of SCAR rifles to the U.S. military through the

USSOCOM contract, and because the USSOCOM solicitation garnered wide

interest, FN received extensive media attention as the winner of the bid. See


                                             24
               Case: 15-14040   Date Filed: 09/27/2016   Page: 25 of 38


Maternally Yours, 234 F.2d at 544 (noting that the fact that the plaintiff’s “marked

success . . . produced widespread and unusual recognition of its name and

operation in the national press by the time defendant entered the field” supported

the existence of secondary meaning in a short period of time). FN also spent a

substantial amount independently promoting its SCAR rifles at hundreds of trade

shows, such as the February 2006 SHOT Show where civilian consumers flocked

to FN’s booth to see the rifle. The evidence supports the district court’s conclusion

that the public associated the SCAR brand with FN at some point during those two

years.

         Clyde Armory also argues that FN’s use of the SCAR mark prior to

September 2006 was not “substantially exclusive” as required under § 1052(f)

because the designation SCAR originated with and was simultaneously used by

USSOCOM, and because other manufacturers produced prototype weapons

bearing the SCAR mark during the USSOCOM competition. However, as noted by

the district court, after FN won the competition, it was the only manufacturer

actively producing and selling a USSOCOM combat assault rifle described as a

SCAR. No other manufacturer’s rifles were ever produced or sold, and neither the

U.S. military nor any other third party attempted to use SCAR as a trademark in

order to sell firearms products. See Univ. of Ga. Athletic Ass’n v. Laite, 756 F.2d

1535, 1545 n.27 (11th Cir. 1985) (noting that unauthorized third-party uses are


                                             25
              Case: 15-14040      Date Filed: 09/27/2016    Page: 26 of 38


only relevant where there is evidence they “significantly diminish the public’s

perception that the mark identifies items connected with the owner of the mark”).

      Finally, Clyde Armory contends that the district court reduced the “length

and manner of use” to length alone by failing to find that FN used SCAR merely as

a description of the model of firearm it sold instead of as an identifier of the FN

SCAR rifle brand. However, the district court’s findings of fact previously

described show that FN created an association in consumers’ minds between the

word SCAR and its specific brand of rifle, and thus FN used SCAR as a mark. The

district court did not clearly err in finding that FN satisfied the first factor of the

test for distinctiveness through secondary meaning.

                    ii.    the nature and extent of advertising and promotion

      Clyde Armory contends that, while FN’s advertising efforts may have been

extensive, they failed to actually connect the SCAR mark with FN’s rifles. This

Court’s predecessor has stated that “the question is not the extent of the

promotional efforts, but their effectiveness in altering the meaning of [the word] to

the consuming public.” Aloe Creme Labs., Inc. v. Milsan, Inc., 423 F.2d 845, 850

(5th Cir. 1970), cert. denied, 398 U.S. 928, 90 S. Ct. 1818 (1970). However, the

same evidence described above belies the contention that FN did not create a

connection between SCAR and its company and products through its advertising.

The attention FN received after winning the USSOCOM contract increased public


                                               26
             Case: 15-14040     Date Filed: 09/27/2016    Page: 27 of 38


awareness of FN’s SCAR rifle. Then, FN began spending a substantial amount in

2005 and 2006 advertising its SCAR rifles and distributing SCAR brochures,

flyers, T-shirts, hats, and other promotional items bearing the SCAR mark. The

district court properly addressed the nature of FN’s advertising and publicity.

                    iii.   efforts made by the plaintiff to promote a conscious
                           connection between the name and the plaintiff’s
                           product or business and the extent to which the public
                           actually identifies the name with the plaintiff’s product
                           or venture

      Clyde Armory’s arguments with respect to these factors are largely similar

to its previous ones and fare no better. Clyde Armory contends that FN did not use

SCAR as a trademark but rather as an abbreviation for “Special Operations Forces

Combat Assault Rifle.” We note that if Clyde Armory is contending that acronyms

are not protectable as trademarks, it is incorrect. See, e.g., Nat’l Cable Television

Ass’n, Inc. v. Am. Cinema Editors, Inc., 937 F.2d 1572, 1577 (Fed. Cir. 1991)

(rejecting contention that “American Cinema Editors” did not have trademark

rights in the acronym “ACE”). Moreover, FN used the SCAR mark on the rifles

themselves and in other instances without the accompanying phrase “Special

Operations Forces Combat Assault Rifle.” Next, Clyde Armory contends that the

district court clearly erred in finding consumers actually identified SCAR with

FN’s products. Smith, Clyde Armory’s own former Chief Operating Officer,

testified that by 2006, SCAR was well-known and uniquely associated with FN,


                                              27
             Case: 15-14040    Date Filed: 09/27/2016    Page: 28 of 38


and that in discussing FN’s plans to use SCAR-Stock, he expressed concern that

the SCAR “name was already taken . . . [b]y FN.” As such, the final two factors

also support the existence of secondary meaning for the SCAR mark prior to

September 2006, as does the district court’s finding that Clyde Armory

intentionally copied the SCAR mark. See, e.g., Brooks Shoe Mfg. Co. v. Suave

Shoe Corp., 716 F.2d 854, 860 (11th Cir. 1983) (while proof of intentional copying

is not dispositive, it is probative evidence of secondary meaning); 2 McCarthy §

15:38 (same). Considerable evidence in the record supports the finding that Clyde

Armory adopted the mark to take advantage of the popularity of FN’s mark on the

market. Clyde admitted that he was familiar with FN’s products and knew about

the SCAR rifle and FN’s winning the bid when he adopted the SCAR-Stock mark

for use in the same industry. Clyde Armory’s former Chief Operating Officer

testified that Clyde adopted the SCAR-Stock mark in part to profit from the

popularity of FN’s mark. The district court found his testimony credible

considering Clyde’s own admission of knowledge of FN’s SCAR. Clyde Armory

even laser-engraved its stocks with the mark SCAR-CQB-Stock in the same font,

color, and size as the SCAR mark on FN’s rifles. The district court did not clearly

err in finding that FN’s SCAR mark acquired secondary meaning. As a result, we

need not review the district court’s finding that Clyde Armory acted in bad faith, as

that finding was merely an alternative reason that Clyde Armory did not prevail.


                                            28
               Case: 15-14040        Date Filed: 09/27/2016       Page: 29 of 38


       C.      The District Court’s Partial Grant of Summary Judgment in
               Favor of FN on Clyde Armory’s “Unlawful Use” Defense

       Clyde Armory argued 6 at the summary judgment stage that FN cannot rely

on its pre-September 2006 advertisements and promotional activities to show use

of the SCAR mark because these activities violated federal regulations and thus

cannot provide the basis for a protectable trademark interest in SCAR. The district

court recognized the existence of what is known as the “unlawful-use doctrine”

briefed by the parties but found Clyde Armory’s arguments based on the doctrine

to be without merit. Clyde Armory now contends that the district court wrongly

applied the unlawful use doctrine and thus erred in barring Clyde Armory from

pursuing it as a defense at trial.

       The “unlawful use doctrine” appears almost exclusively in the administrative

setting, originating in United States Trademark Trial and Appeal Board (“TTAB”)

proceedings to oppose trademark applications or cancel registrations. See, e.g., In

re Garden of Eatin’ Inc., 216 U.S.P.Q. 355, 357 (T.T.A.B. 1982), 1982 WL 52032,

at *2. Since the TTAB interprets the “use in commerce” requirement to mean

“lawful use,” see Clorox Co. v. Armour-Dial, Inc., 214 U.S.P.Q. 850, 851


       6
          Clyde Armory asserts that neither party moved for summary judgment on the issue of
whether Clyde Armory should be permitted to assert the unlawful use defense and that the
district court ruled on the issue sua sponte. Clyde Armory does not argue that this constitutes
reversible error, and in any event, Clyde Armory is incorrect. The parties fully briefed the issue
at the summary judgment stage, and the district court further considered the issue during the
parties’ motions in limine and at the pretrial conference. The parties thus had ample opportunity
to be heard on this issue.
                                                    29
             Case: 15-14040     Date Filed: 09/27/2016   Page: 30 of 38


(T.T.A.B. 1982), 1982 WL 50434, at *1, it has stated that “the sale or shipment of

[a] product under [a] mark ha[s] to comply with all applicable laws and

regulations” before a party may claim trademark protection for that mark, In re

Pepcom Indus., Inc., 192 U.S.P.Q. 400, 401 (T.T.A.B. 1976), 1976 WL 21138, at

*1. A use is unlawful if “the issue of compliance has previously been determined

(with a finding of non-compliance) by a court or government agency having

competent jurisdiction under the statute involved, or where there has been a per se

violation of a statute regulating the sale of a party’s goods.” Kellogg Co. v. New

Generation Foods, Inc., 6 U.S.P.Q.2d 2045, 2047 (T.T.A.B. 1988), 1988 WL

252503, at *3 (citing Satinine Societa in Nome Collettivo di S.A. e. M. Usellini v.

P.A.B. Produits et Appareils de Beaute, 209 U.S.P.Q. 958 (T.T.A.B. 1981), 1981

WL 48126). The party asserting the defense must establish that it applies by clear

and convincing evidence. Satinine Societa, 209 U.S.P.Q. at 965, 1981 WL 48126,

at *7. Not every violation, however, will be sufficient to justify denial of trademark

protection based on unlawful use. There must be a nexus between the use of the

mark and the violation, and the violation must be material. Gen. Mills Inc. v.

Health Valley Foods, 24 U.S.P.Q.2d 1270, 1274 (T.T.A.B. 1992), 1992 WL

296518, at *4 (citing Satinine Societa, 209 U.S.P.Q. at 967 (Kera, M., concurring)

1981 WL 48126, at *10). To be material, the violation must be of “such gravity




                                             30
               Case: 15-14040         Date Filed: 09/27/2016       Page: 31 of 38


and significance that the usage must be considered unlawful—so tainted that, as a

matter of law, it could create no trademark rights.” Id., 1992 WL 296518, at *3.

       This Court has not adopted the unlawful use doctrine7 and need not do so

today because even if we were to adopt it, Clyde Armory has not submitted

evidence sufficient to raise an issue of fact in this respect. Clyde Armory contends

that FN’s use was unlawful because it violated a regulation called the United States

Special Operations Command Federal Acquisition Regulation Supplement

(“SOFARS”), 8 which, among other things, prohibits contractors from disclosing

unclassified information pertaining to contracts with USSOCOM without prior

authorization, see SOFARS § 5652.204–9003(a), and provides that the contractor

acknowledges that 18 U.S.C. § 701 prohibits the use of the USSOCOM emblem or

logo without authorization by USSOCOM, see SOFARS 5652.204–9003(e). Clyde

Armory contends that FN violated SOFARS by associating itself with USSOCOM

in its early promotional materials and advertisements for its SCAR rifle. However,

the original contract between FN and USSOCOM did not even contain the


       7
         A district court in this Circuit has applied the defense in the context of a trademark
cancellation, not infringement. See Davidoff Extension S.A. v. Davidoff Int’l, Inc., 612 F. Supp.
4, 7–8 (S.D. Fla. 1984). The district court found the clear and convincing requirement not met.
See id.
       8
         Clyde Armory provides no citation for this regulation, but FN has included the text of
the regulation in its Supplemental Appendix filed with this Court. Although Clyde Armory
represented to the district court that the regulation is part of the Federal Acquisition Regulation
System and was codified at Title 48 of the United States Code of Federal Regulations, Chapter
56, the Court is unable to find the cited provisions. Nonetheless, the Court relies on the text of
the regulation as set forth in the Supplemental Index.
                                                     31
             Case: 15-14040     Date Filed: 09/27/2016    Page: 32 of 38


language of SOFARS, nor has Clyde Armory established that the regulation was in

effect in 2006. Indeed, on May 14, 2010, USSOCOM notified FN that SOFARS §

5652.204–9003 provides that release of unclassified information related to

USSOCOM contracts requires prior written authorization. However, USSOCOM

further explained that “this guidance was not made clear in the contract, as the

applicable contract clause that identifies this guidance had not yet been established

at the time of the contract award. Therefore, a unilateral modification to the

contract incorporating SOFARS clause 5652.204–9003 will be issued.” Because

USSOCOM acknowledged that the guidance regarding the applicability of this

regulation to FN’s contract was unclear, the Court cannot find that FN’s

advertisements in 2006 constituted a per se violation of federal regulations. Clyde

Armory’s other unlawful use argument rests upon 18 U.S.C. § 701, a criminal

statute that prohibits the unauthorized private use of any governmental insignia.

Clyde Armory points to two instances where FN allegedly violated that statute by

using a USSOCOM emblem on SCAR brochures. The district court found that

Clyde Armory failed to show that FN’s alleged violation of this statute was

material to FN’s development of trademark rights in SCAR. We agree. Use of an

emblem on two of a multitude of promotional materials is at best de minimus and

not “of such gravity and significance that the usage must be considered unlawful—

so tainted that, as a matter of law, it could create no trademark rights.” Gen. Mills,


                                             32
              Case: 15-14040      Date Filed: 09/27/2016    Page: 33 of 38


24 U.S.P.Q.2d at 1274, 1992 WL 296518, at *3. The district court’s rejection of

Clyde Armory’s unlawful use defense is due to be affirmed.

      D.     The District Court’s Decision to Hold a Bench Trial

      Clyde Armory argues it was entitled to a jury trial as of right under Fed. R.

Civ. P. 38. However, Rule 38 provides for a jury trial only where the right is

“declared by the Seventh Amendment to the Constitution” or “provided by a

federal statute.” Fed. R. Civ. P. 38(a). Rule 39(a) clarifies that, when a jury trial is

demanded, the action must be tried by a jury on all issues so demanded “unless . . .

the court, on motion or on its own, finds that on some or all of those issues there is

no federal right to a jury trial.” Fed. R. Civ. P. 39(a)(2). Determining whether a

right to a jury trial exists turns on whether the claims were historically cognizable

at law or considered equitable. Phillips v. Kaplus, 764 F.2d 807, 813 (11th Cir.

1985). “For those claims which traditionally were cognizable at law, the right to a

jury is generally preserved; for those claims which historically were considered

equitable, no jury trial is mandated.” Id. In particular, a right to a jury trial does not

exist for suits seeking only injunctive relief, which is purely equitable in nature.

City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 719, 119 S.

Ct. 1624, 1643 (1999); CBS Broad., Inc. v. EchoStar Commc’ns Corp., 450 F.3d

505, 517 n.25 (11th Cir. 2006).




                                               33
              Case: 15-14040     Date Filed: 09/27/2016    Page: 34 of 38


      Although both FN and Clyde Armory originally sought legal relief in the

form of damages and the other party’s profits, they both expressly waived all legal

claims in their joint proposed pretrial order and orally at the pretrial conference,

choosing instead to seek only vindication of their trademark rights and pursue

injunctive relief, thus extinguishing any right to a jury trial. As the Fifth Circuit

determined, and we agree, “[t]he right to trial by jury is determined by the issues,

not by the pleadings.” Armco, Inc. v. Armco Burglar Alarm Co., 693 F.2d 1155,

1158 (5th Cir. 1982). Nothing more formal in the way of withdrawal or waiver of

the jury trial right was required. See Morro, 117 F.3d at 515 (an issue is waived

“by failing to ensure that the issue is clearly preserved in the pretrial order”). Thus,

“a pretrial order supersedes the pleadings,” thereby “eliminating” any claims not

preserved in the pretrial order. State Treasurer of Mich. v. Barry, 168 F.3d 8, 9–10

(11th Cir. 1999). Because Clyde Armory was simply not entitled to a jury trial

under Rule 38, the district court correctly granted FN’s motion to strike the jury

demands and did not abuse its discretion in denying Clyde Armory’s motion to

amend the proposed pretrial order, as discussed below.

             1.     The District Court’s Grant of FN’s Motion to Strike the
                    Jury Demands

      Rule 39 provides, “In an action not triable of right by a jury, the court, on

motion or on its own: (1) may try any issue with an advisory jury; or (2) may, with

the parties’ consent, try any issue by a jury whose verdict has the same effect as if
                                              34
              Case: 15-14040     Date Filed: 09/27/2016     Page: 35 of 38


a jury trial had been a matter of right . . . .” Fed. R. Civ. P. 39(c). Thus, to have a

trial by a non-advisory jury in a purely equitable proceeding, both parties must

consent. See Wilson v. City of Aliceville, 779 F.2d 631, 635 n.3 (11th Cir. 1986)

(citing Fed. R. Civ. P. 39(c)). Here, although the parties originally requested a jury

trial, FN later withdrew its consent by moving to strike the jury demands. Because

this Court has not addressed the propriety of withdrawing consent to a jury trial

when the matters to be tried are purely equitable, the district court looked to a

Seventh Circuit decision holding that a district court’s grant of a motion to strike a

jury demand after initial consent was proper where the party seeking a jury trial

provided no reason why she would be prejudiced by a bench trial. See Kramer v.

Banc of Am. Sec., LLC, 355 F.3d 961, 968 (7th Cir. 2004).

      In Kramer, the defendant successfully moved shortly before trial to exclude

the plaintiff’s compensatory and punitive damages claims, thus eliminating any

legal claims, and simultaneously moved to strike the jury demand. Id. at 967.

Because no legal issues remained, the Seventh Circuit held that the demand for a

jury, even if established on consent, did not preclude the defendant from

withdrawing that consent on the eve of trial. Id. at 967–68. Instead, the court noted

that Rule 38(d) precludes withdrawing a jury demand only where there is the right

to a jury trial, id. at 968; see also Fed. R. Civ. P. 38(d), and it also reasoned that




                                               35
              Case: 15-14040      Date Filed: 09/27/2016    Page: 36 of 38


nothing in Rule 39 restrains a party from withdrawing its consent to a jury trial that

is not as of right, id.; see also Fed. R. Civ. P. 39.

       We agree with Kramer’s reasoning and holding. When no right to a jury trial

exists and where no prejudice will result, a party may unilaterally withdraw its

consent to a jury trial. We are also persuaded by the Fifth Circuit’s discussion in

Armco, in which the defendant demanded a jury trial based on the plaintiff’s claims

for legal relief—trademark infringement damages. 693 F.2d at 1158. The plaintiff

moved to strike the defendant’s jury demand “[o]n the eve of trial” because the

plaintiff no longer sought legal relief. Id. The district court proceeded with an

advisory jury pursuant to Rule 39(a)(2), and later entered judgment contrary to the

jury’s findings. Id. On appeal, the defendant complained it was deprived of its right

to a jury trial, but the Fifth Circuit disagreed, noting that the issues, not the

pleadings, determine whether a right to a jury trial exists. Id.

       Clyde Armory argues that it was prejudiced by the striking of the jury

demands because the test for trademark distinctiveness involves a number of

considerations for which a jury would seem better suited than a judge. While

perhaps the nature of the issues is one relevant consideration, there is no authority

stating that a jury is required to determine acquired distinctiveness, and this Court

cannot say that the district court erred in finding that, under the facts and issues to

be decided at trial, Clyde Armory would not be prejudiced by a bench trial. Nor did


                                               36
              Case: 15-14040     Date Filed: 09/27/2016     Page: 37 of 38


the timing of FN’s request cause Clyde Armory prejudice. Rule 39(a)(2) contains

no time limit for the filing of an objection to the demand for a jury trial. This Court

has affirmed a district court’s striking a jury demand “days before trial” without

any consideration of prejudice because no right to a jury existed where only

equitable relief was sought. See CBS Broad., Inc., 450 F.3d at 517 n.25. The

district court correctly granted FN’s motion to strike the jury demands.

             2.     The District Court’s Denial of Clyde Armory’s Motion to
                    Amend the Proposed Pretrial Order to Reinstate its
                    Demand for FN’s Profits

      After the district court struck the jury demand, Clyde Armory moved to

amend the proposed pretrial order to reinstate its demand for profits, believing that

such a demand for profits would implicate a right to a trial by jury. The district

court denied this motion. This Court has “not hesitated to back up district courts

when they put steel behind the terms of pretrial orders and hold parties to them.”

Morro, 117 F.3d at 515. As such, we will “not disturb the trial court’s ruling unless

it is demonstrated that the trial court has so clearly abused its discretion that its

action could be deemed arbitrary.” Id. at 516; see also Hodges, 597 F.2d at 1018

(“[F]or pretrial procedures to continue as viable mechanisms of court efficiency,

appellate courts must exercise minimal interference with trial court discretion in

matters such as the modification of its orders.”); Del Rio Distrib., Inc. v. Adolph

Coors Co., 589 F.2d 176, 178 (5th Cir. 1979) (“This court has previously


                                               37
               Case: 15-14040       Date Filed: 09/27/2016       Page: 38 of 38


recognized that the trial judge is vested with broad discretion in determining

whether or not a pre-trial order should be modified or amended.”). 9

       Under the particular facts of this case we cannot say that the district court’s

actions were arbitrary, and consequently, we deny Clyde Armory’s claim of error

in this regard. Clyde Armory waived its claim for profits by failing to preserve it in

the pretrial order. See Morro, 117 F.3d at 515–16. We also note that any prejudice

Clyde Armory asserts from the court’s denial of its motion is a “direct result of

[its] own failure to properly present its case.” Morro, 117 F.3d at 516 (citing

Hodges, 597 F.2d at 1018); see also Del Rio Distrib., 589 F.2d at 178–79 (same). 10

III.   CONCLUSION

   For the foregoing reasons, we affirm the district court on all issues raised on

appeal.

   AFFIRMED.




       9
         Clyde Armory does not argue that the standard for allowing amendment is different
because the district court had not entered the proposed pretrial order at the time Clyde Armory
moved to amend it.
       10
         Because we so hold, we need not reach the issue of whether recovery of profits under
§ 1117(a) of the Lanham Act is an equitable remedy for which there is no right to a jury trial.
                                                   38